MANDELBAUM, District Judge.
From the testimony and exhibits in this case I am not impressed that the plaintiff is the first inventor of the patented design which the plaintiff claims the defendant Harmony Dresses infringes.
I find from the evidence that similar dresses to the plaintiff’s style were manufactured and sold before the plaintiff’s alleged discovery, and that the style and design involved was and is in common use in the dress trade, long before the plaintiff’s alleged discovery.
In no way does the plaintiff meet the test of novelty and invention. The “Jezabel” dress design, almost identical, is one of the answers to the plaintiff’s contention.
I therefore find no evidence of infringement.
Bill dismissed.